
	

113 HR 1234 RH: Electronic Message Preservation Act
U.S. House of Representatives
2013-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 93
		113th CONGRESS
		1st Session
		H. R. 1234
		[Report No.
		  113–128]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 18, 2013
			Mr. Cummings
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		
			June 25, 2013
			Reported with amendments, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Omit the part struck through and insert the part
			 printed in italic
		
		
			
		
		A BILL
		To amend title 44, United States Code, to
		  require preservation of certain electronic records by Federal agencies, to
		  require a certification and reports relating to Presidential records, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Electronic Message Preservation
			 Act.
		2.Records
			 management
			(a)Requirement for
			 Preservation of Electronic Messages
				(1)In
			 generalChapter 29 of title 44, United States Code, is amended by
			 adding at the end the following new section:
					
						2911.Preservation
				of electronic messages and other records
							(a)Regulations
				RequiredNot later than 18
				months after the date of the enactment of this section, the Archivist shall
				promulgate regulations governing Federal agency preservation of electronic
				messages that are determined to be records (as such term is defined under
				section 3301 of this title). Such regulations shall, at a minimum—
								(1)require the
				electronic capture, management, and preservation of such electronic records in
				accordance with the records disposition requirements of chapter 33 of this
				title;
								(2)require that such
				electronic records are readily accessible for retrieval through electronic
				searches;
								(3)establish
				mandatory minimum functional requirements for electronic records management
				systems to ensure compliance with the requirements in paragraphs (1) and
				(2);
								(4)establish a
				process to certify that Federal agencies’ electronic records management systems
				meet the functional requirements established under paragraph (3); and
								(5)include timelines
				for Federal agency compliance with the regulations that ensure compliance as
				expeditiously as practicable but not later than four years after the date of
				the enactment of this section.
								(b)Coverage of
				Other Electronic RecordsTo the extent practicable, the
				regulations promulgated under subsection (a) shall also include requirements
				for the capture, management, and preservation of other electronic
				records.
							(c)Compliance by
				Federal AgenciesEach Federal agency shall comply with the
				regulations promulgated under subsection (a).
							(d)Review of
				Regulations RequiredThe Archivist shall periodically review and,
				as necessary, amend the regulations promulgated under subsection (a).
							(e)Reports on
				Implementation of Regulations
								(1)Agency report to
				archivistNot later than four years after the date of the
				enactment of this section, the head of each Federal agency shall submit to the
				Archivist a report on the agency’s compliance with the regulations promulgated
				under this section.
								(2)Archivist report
				to congressNot later than 90 days after receipt of all reports
				required by paragraph (1), the Archivist shall submit to the Committee on
				Homeland Security and Governmental Affairs of the Senate and the Committee on
				Oversight and Government Reform of the House of Representatives a report on
				Federal agency compliance with the regulations promulgated under subsection
				(a).
								.
				(2)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 29 of title 44, United States Code, is
			 amended by adding after the item relating to section 2910 the following new
			 item:
					
						
							2911. Preservation of electronic messages
				and other
				records.
						
						.
				(b)Disclosure requirement
			 for official business conducted using non-official electronic messaging
			 account
				(1)AmendmentChapter 29 of title 44, United States Code,
			 as amended by subsection (a)(1), is further amended by adding at the end the
			 following new section:
					
						2912.Disclosure
				requirement for official business conducted using non-official electronic
				messaging accounts
							(a)In
				generalAn officer or
				employee of an executive agency may not create or send a record using a
				non-official electronic messaging account unless such officer or
				employee—
								(1)copies an official electronic messaging
				account of the officer or employee in the original creation or transmission of
				the record; or
								(2)forwards a complete copy
				of the record to an official electronic messaging account of the officer or
				employee within five days after the original creation or transmission of the
				record.
								(b)Adverse
				ActionsThe intentional
				violation of subsection (a) (including any rules, regulations, or other
				implementing guidelines), as determined by the appropriate supervisor, shall be
				a basis for disciplinary action in accordance with subchapter I, II, or V of
				chapter 75 of title 5, as the case may be.
							(c)DefinitionsIn
				this section:
								(1)Electronic
				messagesThe term electronic messages has the
				meaning given that term in section 2901.
								(2)Electronic messaging
				accountThe term
				electronic messaging account means any account that sends
				electronic messages.
								(3)Executive
				agencyThe term executive agency has the meaning
				given that term in section 105 of title 5.
								.
				(2)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 29 of title 44, United States Code, as
			 amended by subsection (a)(2), is further amended by adding at the end the
			 following new item:
					
						
							2912. Disclosure requirement for official
				business conducted using non-official electronic messaging
				accounts.
						
						.
				(b)
			 (c)DefinitionsSection 2901 of
			 title 44, United States Code, is amended—
				(1)by striking
			 and at the end of paragraph (14); and
				(2)by striking
			 paragraph (15) and inserting the following new paragraphs:
					
						(15)the term
				electronic messages means electronic mail and other electronic
				messaging systems that are used for purposes of communicating between
				individuals; and
						(16)the term
				electronic records management system means software designed to
				manage electronic records, including by—
							(A)categorizing and
				locating records;
							(B)ensuring that
				records are retained as long as necessary;
							(C)identifying
				records that are due for disposition; and
							(D)ensuring the
				storage, retrieval, and disposition of
				records.
							.
				3.Presidential
			 records
			(a)Additional
			 Regulations Relating to Presidential Records
				(1)In
			 generalSection 2206 of title 44, United States Code, is
			 amended—
					(A)by striking
			 and at the end of paragraph (3);
					(B)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(5)provisions for
				establishing standards necessary for the economical and efficient management of
				electronic Presidential records during the President’s term of office,
				including—
								(A)records management
				controls necessary for the capture, management, and preservation of electronic
				messages;
								(B)records management
				controls necessary to ensure that electronic messages are readily accessible
				for retrieval through electronic searches; and
								(C)a process to
				certify the electronic records management system to be used by the President
				for the purposes of complying with the requirements in subparagraphs (A) and
				(B).
								.
					(2)DefinitionsSection
			 2201 of title 44, United States Code, is amended by adding at the end the
			 following new paragraphs:
					
						(6)The term electronic messages
				has the meaning given that term under section 2901(15) of this title.
						(7)The term electronic records
				management system has the meaning given that term under section 2901(16)
				of this
				title.
						.
				(b)Certification of
			 President’s Management of Presidential Records
				(1)Certification
			 requiredChapter 22 of title 44, United States Code, is amended
			 by adding at the end the following new section:
					
						2208.Certification
				of the President’s management of Presidential records
							(a)Annual
				CertificationThe Archivist shall annually certify whether the
				electronic records management controls established by the President meet
				requirements under sections 2203(a) and 2206(5) of this title.
							(b)Report to
				CongressThe Archivist shall report annually to the Committee on
				Homeland Security and Governmental Affairs of the Senate and the Committee on
				Oversight and Government Reform of the House of Representatives on the status
				of the
				certification.
							.
				(2)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 22 of title 44, United States
			 Code, as amended by subsection (a)(4), is
			 further amendedis amended by adding at the end
			 the following new item:
					
						
							2208. Certification of the President’s
				management of Presidential
				records.
						
						.
				(c)Report to
			 CongressSection 2203(f) of
			 title 44, United States Code, is amended by adding at the end the
			 following:
				
					(4)One year following the conclusion of
				a President’s term of office, or if a President serves consecutive terms one
				year following the conclusion of the last term, the Archivist shall submit to
				the Committee on Homeland Security and Governmental Affairs of the Senate and
				the Committee on Oversight and Government Reform of the House of
				Representatives a report on—
						(A)the volume and format of electronic
				Presidential records deposited into that President’s Presidential archival
				depository; and
						(B)whether the electronic records
				management controls of that President met the requirements under sections
				2203(a) and 2206(5) of this
				title.
						.
			(d)Effective
			 dateThe amendments made by
			 this
			 sectionsubsections (a), (b), and (c)
			 shall take effect one year after the date of the enactment of this Act.
			(e)Disclosure requirement
			 for official business conducted using non-official electronic messaging
			 account
				(1)AmendmentChapter 22 of title 44, United States Code,
			 as amended by subsection (b)(1), is further amended by adding at the end the
			 following new section:
					
						2209.Disclosure
				requirement for official business conducted using non-official electronic
				messaging accounts
							(a)In
				generalAn officer or
				employee of an executive agency may not create or send a Presidential record
				using a non-official electronic messaging account unless such officer or
				employee—
								(1)copies an official electronic messaging
				account of the officer or employee in the original creation or transmission of
				the Presidential record; or
								(2)forwards a complete copy
				of the Presidential record to an official electronic messaging account of the
				officer or employee within five days after the original creation or
				transmission of the Presidential record.
								(b)Adverse
				actionsThe intentional
				violation of subsection (a) (including any rules, regulations, or other
				implementing guidelines), as determined by the appropriate supervisor, shall be
				a basis for disciplinary action in accordance with subchapter I, II, or V of
				chapter 75 of title 5, as the case may be.
							(c)DefinitionsIn
				this section:
								(1)Electronic
				messagesThe term electronic messages has the
				meaning given that term in section 2901.
								(2)Electronic messaging
				accountThe term
				electronic messaging account means any account that sends
				electronic messages.
								(3)Executive
				agencyThe term executive agency has the meaning
				given that term in section 105 of title 5.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 22 of
			 title 44, United States Code, as amended by subsection (b)(2), is further
			 amended by adding at the end the following new item:
					
						
							2209. Disclosure requirement for official
				business conducted using non-official electronic messaging
				accounts.
						
						.
				
	
		June 25, 2013
		Reported with amendments, committed to the Committee of the
		  Whole House on the State of the Union, and ordered to be printed
	
